IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-51078
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LEONEL JAIMES-MALDONADO,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. A-01-CR-143-ALL-JN
                       --------------------
                           April 3, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Leonel Jaimes-Maldonado appeals his sentence after pleading

guilty to possession of a firearm by an illegal alien.    18 U.S.C.

§ 922(g)(5).   Jaimes challenges his base offense level of 20

under U.S.S.G. § 2K2.1(a)(4)(A)(2000).    Jaimes contends that he

did not have a prior violent felony conviction that was

punishable by a term of imprisonment in excess of one year as

required by U.S.S.G. § 2K2.1(a)(4)(A) and as defined in U.S.S.G.

§ 4B1.2, comment. (n.1).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-51078
                                -2-

     “‘Prior felony conviction’ means a prior adult federal or

state conviction for an offense punishable by death or

imprisonment for a term exceeding one year, regardless of whether

such offense is specifically designated as a felony and

regardless of the actual sentence imposed.”    U.S.S.G. § 4B1.2,

comment. (n.3) (emphasis added).   Although Jaimes was sentenced

pursuant to TEX. PENAL CODE ANN. § 12.44 as if he had been

convicted of a Class A misdemeanor, Jaimes’s prior conviction for

attempted assault on a peace officer, punishable by imprisonment

for a maximum term of two years, qualified as a prior felony

conviction of a crime of violence.   See U.S.S.G.

§ 2K2.1(a)(4)(A).   The district court thus properly assessed

Jaimes’s base offense level as 20.

     Jaimes’s motion to supplement the record on appeal is

DENIED.

     AFFIRMED.